DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 October 2019has been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on 14 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,944,551 B2  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance:
	As to claim 1, the prior art fail to disclose or suggest with sufficient specificity a glass composition suitable for fiber forming where the glass comprises in terms of weight percentages the specific combination of required components in the recited ranges: SiO2, Al2O3, MgO, CaO, K2O, and Li2O, where the composition also limits the optional components Na2O, B2O3, Fe2O3, F2, TiO2, ZnO, and BaO to the recited ranges and other non-listed components are limited to 0-8 wt%. 
	As to claim 9, the prior art fail to disclose or suggest with sufficient specificity a glass composition suitable for fiber forming where the glass comprises in terms of weight percentages the specific combination of required components in the recited ranges: SiO2, Al2O3, MgO, CaO, Na2O, and Li2O, where the composition also limits the optional components K2O, B2O3, Fe2O3, F2, TiO2, ZnO, and BaO to the recited ranges and other non-listed components are limited to 0-8 wt%. 
	As to claim 16, the prior art fail to disclose or suggest with sufficient specificity a glass composition suitable for fiber forming where the glass comprises in terms of weight percentages the specific combination of required components in the recited 2, Al2O3, MgO, CaO, Li2O, and rare earth oxides, where the composition also limits the optional components Na2O, K2O, B2O3, Fe2O3, F2, TiO2, ZnO, and BaO to the recited ranges and other non-listed components are limited to 0-8 wt%. 
	The closest prior art is deemed to be WO2014/062987 A2 by McGinnis et al. McGinnis et al. disclose a similar fiber composition but does not teach the glass with sufficient specificity to anticipate or render obvious the instant claims. McGinnis et al. does not teach the importance of having the MgO concentration in the range of 1-14 wt% while maintaining the CaO concentration in the range of 0.5-7 wt% along with the other compositional ranges.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



EAB
17 March 2022